DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022  has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney MICHAEL BREW on 6/10/2022.

The application has been amended as follows: 
Replace Claim 1 as follows:
-- A surgical stapling device, comprising: 
an end effector including an anvil jaw member and a cartridge jaw member pivotally coupled to one another, the anvil jaw member and the cartridge jaw member being relatively movable such that the end effector is movable between an open position and a clamped position;
a buttress attached to the cartridge jaw member, the buttress having a distal portion, a central portion configured to be penetrated by staples housed in the cartridge jaw member, and a proximal portion; and
the distal portion comprising a first tab including a therapeutic agent as a coating, the proximal portion comprising a second tab including a therapeutic agent as a coating, 
wherein the central portion of the buttress is non-coated. --  ;

Replace Claim 3 as follows:-- The surgical stapling device of claim 1, wherein a second buttress is attached to the anvil jaw member, the second buttress having a distal portion, a proximal portion, and a central portion configured to be penetrated by the staples, at least one of the distal portion and the proximal portion of the second buttress having a therapeutic agent thereon.  –

Replace Claim 4 as follows:-- The surgical stapling device of claim 3, wherein the distal portion of the second buttress comprises a first tab including a therapeutic agent as a coating, and the proximal portion of the second buttress comprises a second tab including a therapeutic agent as a coating,
	wherein the central portion of the second buttress is non-coated.  --

Replace “wherein the therapeutic agent”, Claim 5 Line 1, with:
 -- wherein each of said therapeutic agents --   ;

Replace “wherein the therapeutic agent”, Claim 6 Line 1, with:
 -- wherein each of said therapeutic agents --   ;

Replace Claim 17 as follows:-- A surgical stapling device, comprising: 
	an end effector including an anvil jaw member and a cartridge jaw member pivotally coupled to one another, the anvil jaw member and the cartridge jaw member being relatively movable such that the end effector is movable between an open position and a clamped position; 
	a buttress attached to the cartridge jaw member, the buttress having a distal portion, a central portion configured to be penetrated by staples housed in the cartridge jaw member, and a proximal portion; and 
	the distal portion comprising a first tab including a chemotherapy drug as a coating, the proximal portion including  a second tab including a chemotherapy drug as a coating, 
	wherein the central portion of the buttress is non-coated.   –

Replace Claim 19 as follows:-- The surgical stapling device of claim 17, wherein a second buttress is attached to the anvil jaw member, the second buttress having a distal portion, a proximal portion, and a central portion configured to be penetrated by the staples, at least one of the distal portion and the proximal portion of the second buttress having a chemotherapy drug thereon. –

Replace Claim  20 as follows:-- The surgical stapling device of claim 19, wherein the distal portion of the second buttress comprises a first tab including a chemotherapy drug as a coating, and the proximal portion of the second buttress comprises a second tab including a chemotherapy drug as a coating, and wherein the central portion of the second buttress is non-coated. –

Replace “wherein the chemotherapy drug”, Claim 21 Line 1, with:
 -- wherein each of said chemotherapy drugs --   .

REASONS FOR ALLOWANCE
Claims 1, 3-17, and 19-21  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a surgical stapler as claimed in independent Claims 1 and 17 having all limitations as claimed, particularly comprising a buttress attached to a cartridge, the buttress including distal and proximal tabs separated by a central region, wherein the distal and proximal tabs are coated by a medicant (“therapeutic agent” per Claim 1, or “chemotherapy drug” per Claim 17) while the central region is uncoated by any substance (“non-coated”, interpreted in light of Para 0092 of the specification) . 
Since the prior art (e.g. Harris) teaches surgical staplers that lack said features, the prior art does not anticipate the claimed subject matter. For illustration purposes, refer to Applicant’s arguments as filed on 3/25/2022 (Page 7 last Para, excerpted below for convenience). Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 

    PNG
    media_image1.png
    258
    685
    media_image1.png
    Greyscale

Excerpt from Applicant’s arguments as field on 3/25/2022 (Page 7, last Para )
 
Claims 3-16 and 19-21  are allowable as depending from independent Claims 1 and 17 which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731